Citation Nr: 1451822	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-41 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1965 to May 1972 with service in Vietnam from March 1967 to April 1968 and from June 1970 to June 1971.  The Veteran is in receipt of the Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

When this case was before the Board in May 2014, it was remanded for additional development and has since been returned to the Board for further appellate action. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure there is a complete record upon which to decide the Veteran's claim.  Here, the Appeals Management Center (AMC), failed to substantially comply with the Board's May 2014 remand instructions and therefore, additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the May 2014 remand, the AMC requested a VA heart examination and medical opinion from the VA Medical Center (VAMC) in Tucson, Arizona, which is the closest VAMC to the Veteran's home.  The Veteran resides in Oracle, Arizona located approximately 40 miles from the VAMC in Tucson; the VAMC in Phoenix, Arizona is over 100 miles from the Veteran's home.  On July 10, 2014, a VA examination was scheduled.  No letter notifying the Veteran of the VA examination is of record.  Nevertheless, on July 14, 2014, the Veteran failed to report for the VA examination because he refused to be examined at the VAMC location in Tucson.  See July 14, 2014 Compensation and Pension Exam Inquiry from VAMC Tucson.  The examination was cancelled without any further communication from the Veteran regarding the reason for the failure to report or an attempt to reschedule the examination.  Likewise, there is no evidence of record indicating the AMC attempted to obtain a report of contact or report of general information from the Veteran with respect to the reason for his refusal to be examined in Tucson as well as accommodating an examination request at an alternate VAMC.

The Board notes that one month prior to the July 2014 examination request, the AMC initiated an examination request to the VAMC in Phoenix, Arizona.  See June 13, 2014 Compensation and Pension Exam Inquiry from VAMC Phoenix.  However, there is no indication that the request was subsequently cancelled for improper jurisdiction or that the Veteran refused an examination at this location.  Again, there is no record that the Veteran was notified of a scheduled VA examination.  Thus, it is unclear whether this examination request remained pending.  

Without any letter or notice of the July 2014 VA examination of record and no clarification from the Veteran regarding the cancelled July 2014 examination, the Board will not presume administrative regularity in this case.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Therefore, the Board finds that another attempt must be made to afford the Veteran a VA examination and provide proper and timely notice of the scheduled examination.  This includes requesting that the Veteran identify a VA Medical Center to which he may report for examination as well as providing adequate notice of the date, time and location of the VA examination. 

Furthermore, the Board notes that the most recent communications to the Veteran have not contained his full address, only his PO Box.  Although the Veteran has stated that the mail is delivered only to his PO Box, all prior communications contained both his street address and PO Box.  Future communications should also contain both.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify a VA Medical Center he is able to attend for an examination.  All efforts made in this regard should be documented in the claims file.  Also notify the Veteran that he must send in authorization and consent forms for any private treatment, to include treatment from Dr. L and Dr. M.

2.  Thereafter, schedule the Veteran for the appropriate VA examination and notify him of the date, time and location of the examination.  This VA examination notice should be given at least 30 days in advance of the scheduled examination to afford the Veteran sufficient time in which to contact the AOJ with any issues that may impede his ability to appear for an examination.

A copy of the notification letter must be included in the electronic claims folder and must reflect that it was sent to the Veteran's last known address of record, with both the street address and PO Box.  The notice must state that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  Any ongoing VA treatment records must be obtained and associated with the electronic claims file to include treatment records from the VA Medical Centers in Phoenix and Tucson, Arizona.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

4.  After notice is provided and additional records are associated with the claims file, the entire electronic claims file should be reviewed by the VA examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The VA examiner is requested to provide opinions as to the following:

a.  Does the Veteran have a current diagnosis of ischemic heart disease?

b.  If not, does the Veteran have any other heart disorder diagnosis? 

c.  If so, for each diagnosed heart disorder, provided an opinion regarding whether it is at least as likely as not (50 percent or greater) related to service. 

The examiner must take into account the Veteran's lay assertions and consider all pertinent medical and lay evidence, including the Veteran's lay statements.  The Veteran is competent attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the VA examiner should provide a fully reasoned explanation. 

In rendering these opinions, the VA examiner is to consider the Veteran's lay statements dated in August 2007 and February 2011, including that he has experienced intermittent symptoms beginning in service until the present and that he experienced an episode which led to unconsciousness in 2007.  In addition, the examiner must address all relevant service treatment records including the February 1967 chest X-ray, February 1967 cardiology record, May 1972 electrocardiograph, December 1966 echocardiogram, June 1966 echocardiogram, January 1967 and February 1967 treatment records, March 1971 report of medical examination recording that the Veteran had had several episodes of paroxysmal atrial tachycardia five years prior (at which time the Veteran had a negative workup and normal EKG), but had not had any episodes since that time, a June 1966 report of medical examination, and an October 1965 report of medical examination.  The examiner is also asked to comment on the findings of the July 2007 VA cardiology examination.

5.  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative if one is elected.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



